Citation Nr: 0811781	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to 
March 1962.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In September 2007, the Board remanded 
this appeal for the RO to schedule a personal hearing for the 
veteran before a Veterans Law Judge at the RO.  Since the 
veteran failed to appear at the scheduled February 2008 
hearing, this appeal is ready for further Board review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

A compensation and pension (C&P) audio examination was 
conducted in April 2004.  In a March 2007 statement in 
support of his claim, the veteran asserted that his hearing 
loss had worsened since his last C&P audio examination.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Given the 
veteran's statement of increased severity of his disability 
since the last exam, an updated VA audio examination is 
required in order to make an informed decision regarding the 
veteran's current level of functional impairment and evaluate 
adequately his current level of disability.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (VA should have provided 
an examination based on veteran's complaint of increased 
hearing loss since his examination two years before).  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the 
veteran to undergo a VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  All findings and 
conclusions should be set forth in a 
legible report.  

2.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the RO/AMC should issue the veteran and 
his representative a supplemental 
statement of the case and provide the 
veteran with an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

